Citation Nr: 1027648	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from November 1948 to September 
1952.  The Veteran is deceased and the appellant is the surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2007 and the certificate of 
death lists the immediate cause of death as cardiopulmonary 
arrest due to squamous cell cancer and lists urinary tract 
infection and aspiration pneumonia as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

2.  At the time of the Veteran's death, service connection was in 
effect for generalized anxiety disorder (rated as 30 percent), 
otitis externa (rated as 10 percent), residuals of frostbite of 
the left hand (rated as 10 percent), residuals of frostbite of 
the left foot (rated as 10 percent), residuals of frostbite of 
the right hand (rated as 10 percent), residuals of frostbite of 
the right foot (rated as 10 percent), and flat feet (rated as 10 
percent).

3.  The Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to cause his death.

4.  Squamous cell cancer of the esophagus was not shown in 
service or for many years thereafter, and there is no competent, 
probative evidence establishing a link between the cancer and 
service.

5.  A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, to include service connection for the cause of 
death, VA's notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Prior to the initial adjudication of the appellant's claim in the 
April 2008 rating decision, she was provided notice of the VCAA 
in January 2008.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim for 
DIC benefits, including service connection for the cause of 
death, as well as what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.

The Board notes that the appellant was not specifically informed 
of the conditions for which the Veteran was service-connected at 
the time of his death.  However, the appellant asserts that his 
service-connected residuals of frostbite injuries to the hands 
and feet were a major cause of his death.  Thus, the Board finds 
that she had actual knowledge of the conditions for which the 
Veteran was service-connected.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is necessary 
to substantiate a claim).  Further, as she has consistently 
asserted that the Veteran's residuals of frostbite injuries 
caused or contributed to his death, the Board finds that she is 
not prejudiced by the omission of specific notice as to 
establishing service connection for the cause of the Veteran's 
death based on a condition not yet service-connected.  

Accordingly, the Board finds that no prejudice to the appellant 
will result from the adjudication of this claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board also notes that the appellant has not been provided 
specific notice regarding effective dates.  However, because the 
Board's decision herein denies the claim on appeal, no effective 
date is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess, 19 Vet. App. 473.

Although an examination or opinion was not obtained in connection 
with the appellant's claim, the Board finds that VA was not under 
an obligation to provide one, as such is not necessary to make a 
decision on the claim.  

In determining whether the duty to assist requires that a VA 
medical opinion be obtained with respect to a claim for benefits, 
there are four factors for consideration.  

These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the evidence does not indicate that the Veteran's 
squamous cell cancer of the esophagus may be associated with 
service or service-connected residuals of frostbite injuries to 
the hands and feet.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a causal 
connection between the disability and service).  As will be shown 
below, the appellant has not brought forth evidence suggestive of 
a causal connection between the cancer and service or service-
connected residuals of frostbite injuries.  Further, the evidence 
fails to show treatment or complaints referable to cancer of the 
esophagus in service.  There is also no post-service treatment 
until many years after separation, and there is no persuasive 
showing of continuity of symptomatology in the interim.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes the Veteran's 
service treatment records, VA medical records, scientific 
articles, and statements from the appellant and her 
representative.  The appellant has not indicated that she has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of her 
appeal, including two extensions of time.  All pertinent due 
process requirements have been met.  See 38 C.F.R. § 3.103 
(2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  Service-
connected disability will be considered as the principal cause of 
death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

Analysis

The Veteran died in December 2007 and the certificate of death 
lists the immediate cause of death as cardiopulmonary arrest due 
to squamous cell cancer and lists urinary tract infection and 
aspiration pneumonia as other significant conditions contributing 
to death but not resulting in the underlying cause.

At the time of the Veteran's death, service connection was in 
effect for generalized anxiety disorder (rated as 30 percent), 
otitis externa (rated as 10 percent), residuals of frostbite of 
the left hand (rated as 10 percent), residuals of frostbite of 
the left foot (rated as 10 percent), residuals of frostbite of 
the right hand (rated as 10 percent), residuals of frostbite of 
the right foot (rated as 10 percent), and flat feet (rated as 10 
percent).

The appellant contends that the Veteran's service-connected 
residuals of frostbite injuries to the hands and feet led to the 
squamous cell cancer that led to his death.  

In support of her claim, the appellant has submitted medical 
articles and other literature showing that frostbite injuries 
increase the risk of squamous cell cancer at the site of the 
injuries.  However, as will be shown below, the Veteran's 
squamous cell cancer of the esophagus was a primary cancer and 
not a metastasis of a cancer on the hands or feet, the site of 
his frostbite injuries.  Thus, based on this fact and the medical 
treatise evidence submitted by the appellant herself, the Board 
finds that the Veteran's service-connected residuals of frostbite 
injuries to the hands and feet did not cause or contribute 
substantially or materially to cause his death.  

Further, the appellant does not allege, and the record does not 
show, that any of the Veteran's other service-connected 
disabilities caused or contributed substantially or materially to 
cause his death.

As for the squamous cell cancer of the esophagus that led to the 
Veteran's death, his service treatment records reflect no 
complaint, finding, or diagnosis of any problems with the 
esophagus; and the separation examination report reflects no 
esophageal problems.  Thus, cancer of the esophagus was not shown 
in service.  The first documentation of cancer appears in a 
December 4, 2007 VA medical record, which reflects thoracic 
spinal cord compression and paraplegia thought to be of 
neoplastic origin.  The assessment was of likely vertebral 
secondary versus primary bone neoplasm.  A December 10, 2007 VA 
medical record reflects that biopsy revealed a primary tumor of 
the esophagus.  The Board notes that this is over 55 years after 
the Veteran's separation from service.  The passage of many years 
between discharge from active service and any medical complaints 
or documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the death certificate 
reflects that the squamous cell cancer was only of several weeks' 
duration.  Moreover, the appellant has not even asserted that the 
cancer is related to service and there is no competent, probative 
evidence establishing a link between the cancer and service.  

Given the above, the Board concludes that a disability of service 
origin did not cause or contribute substantially or materially to 
cause the Veteran's death.

The appellant believes that the Veteran's death was the result of 
his service-connected residuals of frostbite injuries to the 
hands and feet.  However, she has not been shown to possess the 
requisite training or credentials needed to render a competent 
opinion as to medical causation.  As such, her lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to 
enable a lay person to speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg, the question 
of causation here involves a more complex relationship that the 
appellant is not competent to address.

In sum, the claim of entitlement to service connection for the 
cause of the Veteran's death must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


